Case 1:17-cv-00378-MAC-KFG Document 165 Filed 08/02/21 Page 1 of 2 PageID #: 791




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  MELVIN L. MOBLEY, III,                           §
                                                   §
                  Plaintiff,                       §
                                                   §
  versus                                           §   CIVIL ACTION NO. 1:17-CV-378
                                                   §
  YESSICA MEDINA MARTINEZ, et al.,                 §
                                                   §
                  Defendants.                      §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Melvin L. Mobley, III, a prisoner previously confined at the Stiles Unit of the

  Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and

  in forma pauperis, brought this civil rights action pursuant to 42 U.S.C. § 1983 against Yessica

  Medina Martinez, Maxwell Vine, Jherick M. Cambell, James Cortes, and Miguel A. Martinez

  Villareal.

           The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

  States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

  orders of this court. The magistrate judge recommends dismissing defendant Yessica Medina

  Martinez from this action.

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

  evidence. No objections to the Report and Recommendation of United States Magistrate Judge

  were filed by the parties.
Case 1:17-cv-00378-MAC-KFG Document 165 Filed 08/02/21 Page 2 of 2 PageID #: 792




                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct, and the report of the magistrate judge (#146) is ADOPTED. Defendant Yessica Medina

  Martinez is DISMISSED from this action.

         SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
